FILED
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                       October 23, 2012
                       UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                          Clerk of Court
                                       TENTH CIRCUIT


 MARJORIE A. CREAMER,

                Plaintiff–Appellant,

           v.                                                 No. 12-3127
                                                 (D.C. No. 5:11-CV-04110-RDR-KGG)
 ESIS CLAIMS UNIT; ANNETTE                                    (D. Kansas)
 RIGDON,

                Defendants–Appellees.


                              ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, McKAY and HOLMES, Circuit Judges.



       After examining the briefs and the appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is therefore ordered

submitted without oral argument.

       Plaintiff Marjorie Creamer, proceeding pro se, appeals the district court’s dismissal

of her complaint. The district court concluded Plaintiff had failed to plead sufficient facts

to support her product liability and Americans with Disabilities Act claims.


       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       Plaintiff appears to raise two issues on appeal. First, she argues her complaint

contained sufficient facts to support her claim for violation of the Americans with

Disabilities Act. In support of this argument, Plaintiff asserts that Defendants stopped

communications with her because of her disability which existed before the accident at

issue. Second, Plaintiff argues her complaint contained sufficient facts to support her

product liability claim. In support of this argument, Plaintiff asserts that Defendants

failed to notify her of the steering motor defect with her vehicle before the accident at

issue which occurred several months before the steering motor was recalled. She

additionally asserts that the fact she had purchased her vehicle new only four years before

the accident demonstrates Defendants waited too long to inform her of the defect.

       After a through review of the briefs and the appellate record, and having carefully

considered Plaintiff’s arguments on appeal, we agree with the district court’s analysis.

Therefore, for substantially the same reasons given by the district court, we AFFIRM the

dismissal of Plaintiff’s complaint. We note the district court granted Plaintiff’s motion to

proceed in forma pauperis.

                                                   Entered for the Court



                                                   Monroe G. McKay
                                                   Circuit Judge




                                             -2-